DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 5, 8, 13, 16, and 19-20, the claims are rejected as lacking adequate written descriptive support for the broad method and apparatus encompassed by the claim language.  Applicant has not adequately described the claimed invention because the specification fails to provide adequate written descriptive support of the relationship of the variables for determining one or more stability parameters, one or more transmission characteristics, and a position estimate of a position of at least one mobile device as claimed.  In the specification, Applicant fails to give any guidance as to which variables to use, how they correlate or relate to one another, or how they are ranked in priority to determine one or more stability parameters, one or more transmission characteristics, and a position estimate of a position of at least one mobile device necessary such that practice of the invention could be made by one having ordinary skill in the art at the time the invention was filed.  Applicant's disclosure is a laundry list of abstract variables and a result, without specifically providing any specific concrete disclosure as to how to combine the variables to produce the result claimed.  It is pure speculation on the part of the Examiner to presume that applicant has a working embodiment of the claimed invention based on the disclosure as filed.  While Applicant has disclosed some variables to be used in implementing the claimed invention; however, Applicant fails to with the disclosure of how the variables are defined, weighted, and combined to execute and produce the claimed invention.
A written descriptive support for a claimed invention is adequate where the disclosure specifies “relevant identifying characteristics,” such as “complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.”  Enzo Biochem, Inc. v. GenProbe Inc., , 323 F.3d 956, 964 (Fed. Cir. 2002).  However, that is not a case here.  “[P]roof of a reduction to practice, absent an adequate description in the specification of what is reduced to practice, does not serve to describe or identify the invention for purposes of [the written description requirement].”  Enzo, 323 F.3d at 969.
Other claims are also rejected based on their dependency of the defected parent claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and similar claims 13 and 20, it is not clear of what encompasses and is meant by the term “one or more stability parameters”.  The metes and bound of the claims cannot be ascertained by one having ordinary skill in the art.
Regarding claim 1 and similar claims 13 and 20, it is not clear of what encompasses and is meant by the term “one or more transmission characteristics”.  The metes and bound of the claims cannot be ascertained by one having ordinary skill in the art.
Regarding claim 1 and similar claims 13 and 20, the claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential step and/or omitting essential structural cooperative relationship of elements, such omission amounting to a gap between the steps and/or the necessary structural connections.  See MPEP § 2172.01.  The omitted step and/or structural cooperative relationship:  determining correction data for the specific satellite.
Other claims are also rejected based on their dependency of the defected parent claims.
Allowable Subject Matter
Claims 1-20 are allowed over prior art.  However, 35 USC 112(a) and 112(b) rejections must be overcome.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2022/0107427 discloses a system and method for generating a set of GNSS corrections using a GNSS corrections model comprising a Gaussian process.
US 11,187,813 discloses embodiments of the invention relate to generating correction information based on global or regional navigation satellite system (NSS) multiple-frequency signals observed at a network of reference stations, broadcasting the correction information, receiving the correction information at one or more monitoring stations, estimating ambiguities in the carrier phase of the NSS signals observed at the monitoring station(s) using the correction information received thereat, generating residuals, generating post-broadcast integrity information based thereon, and broadcasting the post-broadcast integrity information.  Other embodiments relate to receiving and processing correction information and post-broadcast integrity information at NSS receivers or at devices which may have no NSS receiver, as well as to systems, NSS receivers, devices which may have no NSS receiver, processing centers, and computer programs.  Some embodiments may for example be used for safety-critical applications such as highly-automated driving and autonomous driving.
US 2016/0370467 discloses methods and systems for methods and systems for performing GNSS orbit and clock augmentation and position determination.  In an embodiment, a method for performing GNSS augmentation and position determination includes obtaining orbit/clock initial parameters with a receiver device, generating a numerically-integrated orbit and extrapolated clock in response to the orbit/clock initial parameters with a processing device, and processing the observations of a GNSS receiver and the numerically-integrated orbit and extrapolated clock to derive an improved positioning solution with a processing device.
US 2011/0169693 discloses a method for integrity communication in a satellite navigation system having a space segment with several satellites transmitting navigation signals for reception and evaluation by use systems for position determination, and a ground segment with several observation stations that, in their totality, monitor the satellites and their signals, and including at least one transmitting station.  The method includes detecting errors that one of have or could have occurred in a determination of a pseudo-range between the satellites and the observation stations and could influence the integrity of the satellite navigation system, forming, from the detected errors, three error budgets for respectively different categories of errors that one of have or could have occurred in the determination of the pseudo-range between the satellites and the observation stations, transmitting the three error budgets one of per ground station or for a group of ground stations with a navigation signal of at least one satellite to the use systems, and receiving the navigation signal and estimating the integrity of the satellite navigation system by evaluating the error budget contained in the received navigation signal.
US 7,840,351 discloses a method of correcting an ionosphere error, a system of a precise orbit determination using the same and a method thereof.  The method includes the steps of: a) determining a time of a highest elevation angle of a GPS satellite per one pass of each GPS satellite received at a LEO satellite or a receiver on a ground; b) determining a minimum total electron content found from an ionosphere model of the determined time per one pass of each GPS satellite; c) determining a total electron content directly calculated from the LEO satellite or a single frequency GPS data; d) determining an ionosphere error value of a single frequency GPS data by combining the minimum total electron content and the directly calculated total electron content; and e) correcting pseudorange data or carrier phase data based on the determined ionosphere error value.
US 6,992,617 discloses a method and apparatus for monitoring the integrity of satellite tracking data used by a remote receiver.  In one example, a first set of satellite tracking data is received at a server.  Integrity data for a second set of satellite tracking data is generated using the first set of satellite tracking data.  The integrity data is then transmitted to at least one remote receiver having the second set of satellite tracking data.
US 6,285,315 discloses a satellite-based positioning system includes at least one mobile station and a terrestrial station, which may be a cellular telephone base station and is arranged to receive ephemeris data from each in-view positioning satellite.  The ephemeris data is processed in a processor to provide processed data which defines the satellite orbit in Cartesian form.  Processed data is transmitted over a short message service channel to each mobile receiver, which includes also a positioning system receiver.  The mobile receiver is able to determine its position from the processed data and from signals received from positioning satellites with reduced processing, and thus reduced power consumption and/or time, than previous mobile receivers.  The terrestrial station may operate as a reference receiver which modifies the processed data to correct for errors in the ephemeris data and/or atmospheric propagation effects and/or the effects of selective availability.
US 6,133,874 discloses a method and an apparatus which acquire satellite positioning (SPS) signals in an SPS receiver.  Information on time of day, approximate receiver location, and satellite positions are used to reduce the time to search and acquire signals from one or more SPS satellites.  In an example of a method of the invention, a first pseudorange to a first SPS satellite is determined, and an approximate location of the SPS receiver is determined. An estimated pseudorange for a second pseudorange to a second SPS satellite is determined from the approximate location and a satellite position of the second SPS satellite.  The SPS receiver then searches for SPS signals from the second SPS satellite in a range determined by the estimated pseudorange.  Typically, this method reduces the search time to initially acquire SPS signals from the second SPS satellite, and the estimated pseudorange is not based on a previously determined pseudorange for said second SPS satellite.  In a particular example of the invention, the approximate location is determined from a cell based information source which correlates an identification of each of various wireless cell sites with an approximate location for objects within a cell of a wireless cell based communication system, such as a cellular (or cell based) telephone system.  In other examples of the invention, relatively precise time of day information may be used with information indicating satellite positions and information indicating the approximate location to determine an estimated pseudorange for a first SPS satellite to be acquired.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646